UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant: X Filed by a Party other than the Registrant: Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement X Definitive Additional Materials Soliciting Material Pursuant to Rule 14a-12 TOWERS WATSON & CO. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: STRONGER. TOWERS WATSON 2011 Annual Report 2 Towers Watson STRENGTH IN NUMBERS To grow stronger as an organization takes an unwavering focus on clients; the clear, bold vision of leaders; the ability of managers to translate ideas into action and inspire others; and the dedication and commitment of associates — no matter where they work or what they do. By almost any measure, Towers Watson grew stronger this year. YEARS OF HISTORY ASSOCIATES IN 37 COUNTRIES 3 NEW ACQUISITIONS 23 NEW PRODUCTS/SERVICES 75 WE CURRENTLY SERVE 75% OF THE FORTUNE GLOBAL 500, 75% OF THE FORTUNE 500 (U.S.) AND 73% OF THE FTSE 100. 3 AREAS OF FOCUS INFINITE POSSIBILITIES 3 2011 Annual Report TO OUR STAKEHOLDERS In fiscal year 2011 — our first full year as Towers Watson — we grew larger, and we grew stronger. Despite continuing economic uncertainty in many parts of the world, we expanded and strengthened our great client relationships, and achieved solid financial results. What accounted for our success? Certainly our increased size has played a role. Our broader capabilities and global footprint — and our corresponding ability to take on more large, complex projects — led to engagements we couldn’t have won prior to the merger. And while that has certainly contributed to our bottom line, it’s also provided our associates with even more interesting and challenging work, and our clients with more innovative solutions. But size is only part of the equation. I believe much of our success comes down to three things. First, we have maintained our focus on our clients and our readiness to respond to their fast-evolving challenges, many of which had roots in regulatory change, workforce issues or economic pressures. Second, our people have shown the commitment to deepen their knowledge of their own disciplines and to connect with colleagues around the world to bring a broader perspective to client issues. And third, we’ve brought discipline to our operating model to ensure greater efficiency and effectiveness in how we serve our clients. Our work in these areas has translated directly into profitable growth and put us in a strong position for future growth. For the fiscal year, our revenues were $3.26 billion, and adjusted diluted earnings per share were $4.46. (For comparison, it’s important to remember that reported results for the first two quarters of fiscal 2010 included only the financial results of Watson Wyatt. On a pro forma basis that includes Towers Perrin actual results during the first two quarters of fiscal 2010, revenues for fiscal year 2011 increased 2% from the prior year.) Let me share some highlights of our 2011 accomplishments. Revenues in our Benefits segment grew 2% this year on a pro forma basis. Ever-increasing benefit costs, concerns about workforce health and productivity, and regional regulatory changes (particularly for U.S. health care and U.K. retirement plans) drove clients to seek our guidance. New and continuing actuarial engagements contributed significantly to the segment’s success. And with more companies expanding across borders and oceans, many multinationals looked to our expertise in developing benefit strategies for increasingly dispersed and diverse workforces. Similarly, regulatory and M&A activity presented opportunities for our Risk and Financial Services segment, contributing to an overall revenue increase of 2% on a pro forma basis. The gains were due to a variety of factors: European companies sought help preparing for Solvency II; M&A activity in the insurance industry picked up; demand from Asian institutional investors for investment advice was strong, and many reinsurers needed to buy additional protection after catastrophe losses early in 2011. We grew significantly stronger with our acquisition of EMB, a global property and casualty software and consulting company. Adding EMB to our operations made Towers Watson one of the world’s largest insurance consultancies and providers of actuarial software. And we launched a number of innovative new offerings, including expanded investment fiduciary management services, usage-based insurance offerings and new software products. All of the lines of business in our Talent and Rewards segment — in all world regions — increased revenues on an organic basis. Revenues in the segment grew 1% on a pro forma basis. As organizations worldwide sharpened their focus on engaging and retaining their people, our rewards, talent management, and communication and change management consultants responded to growing demand for our expertise in those areas. Increased activity in North America in both management and compensation committee consulting drove organic growth in Executive Compensation. Our proprietary software, especially Talent|REWARD and HR portal software, played a role in this segment’s positive results, particularly when aligned with rewards and talent consulting services. Our Data Services business also grew significantly this year. Clients First As always, our focus remained firmly on putting our clients first — a commitment that’s not only at the heart of our fiscal year 2011 achievements, but also the key to our continued growth. We took two specific steps internally to keep us focused on clients. By expanding our global account management (GAM) program, we’ve been able to broaden and better coordinate our work with multinational clients. These global companies are increasingly complex, and they expect consistent quality and integration of services from us to most efficiently identify issues and complete projects. Clients in our GAM program receive access to and support from the GAM Committee, an executive sponsor and senior leaders. 4 Towers Watson We also relaunched our Client Ready program to help associates grow, develop and manage client relationships. A global program, Client Ready gives core groups of associates the skills and behaviors necessary to leverage our intellectual capital, become trusted advisors to clients and deliver high-level consulting. And we’re getting positive feedback from the marketplace. The results of our first external brand-tracking study as Towers Watson have confirmed what we’ve heard directly from our clients. In our first year, our brand took hold quickly and earned high levels of market recognition. More important, the study confirmed that our clients continued to value highly their relationship with us and saw very little disruption even as we navigated through a complex merger integration. Internal Changes to Support Growth We also made changes behind the scenes that are enabling us to work smarter as a global company. For example, we combined our North America and Latin America regions, allowing us to better serve clients with operations in the region or plans to expand into it. Building on our integration work, we took steps to further improve internal efficiency and collaboration. Our IT changes have made it easier for us to securely share information with each other and with our clients. Our new Finance Service Centers around the globe have made our processes more efficient, cost effective and responsive to countries’ specific needs. And we refined our compensation and benefits structure by creating global alignment and increasing our emphasis on employee engagement and productivity. Accelerating Profitable Revenue Growth After this challenging, satisfying first year as Towers Watson, I’m pleased to report that the hard work of harmonization is largely behind us. We’ve created a solid foundation for growth, and we’re focused on the future. First, we’ll continue to add top-caliber talent to our ranks, to serve clients in the areas in which we excel and to expand into new, related areas. We’ll broaden our offerings and our client base, while deepening our relationships with the organizations we serve. We’ll also continue to pursue sensible acquisitions that align with our business objectives. Finally, we’ll develop an internal capability to innovate and regularly build profitable new businesses that will help us further expand our market reach. Where do we see the greatest opportunities? From a service standpoint, we expect to see significant client demand in pension de-risking, HR technology, risk management and financing, talent management, health care, software, investment services and life insurance consulting. There’s also considerable growth potential in mergers and acquisitions. Looking geographically, we see opportunities in Latin America and Asia Pacific, in particular. We’re confident in this strategy because it allows us to play to our core strengths as we address market realities, and respond to a shifting horizon and changing client needs around the world. It also gives us a well-reasoned, efficient method for growing our people and our business. Gratitude This has been a year of significant and often exciting change for Towers Watson. Our former President and Chief Operating Officer, Mark Mactas, was instrumental in fostering that change and helping shape Towers Watson into the company we’ve become. In April, Mark announced his plans to retire, and he left Towers Watson on October 3. I’m grateful to Mark for his vision and leadership before, during, and after the merger and integration. I’ve appreciated Mark’s thoughtful approach to business issues and his genuine interest in our people. I wish him all the best as he begins the next phase of his life. I want to thank our clients and investors for their confidence in us, and their ongoing partnership with us. They have contributed so much to our success this year. As we execute our plans for fiscal 2012 and beyond, we’ll remain focused on continuing to earn their respect and confidence. Finally, I’m deeply grateful to all of our associates. As I’ve visited our offices around the world this year, I’ve witnessed extraordinary commitment, dedication and resilience. It’s been gratifying — but not surprising — to see the many ways in which Towers Watson associates have joined together to create a sustainable market presence for our company. We can be proud of the results we’ve achieved together. 5 2011 Annual Report With fiscal year 2012 under way and a new set of opportunities presenting themselves, I look ahead with confidence to a future marked by continued growth, innovation and outstanding service to our clients. Sincerely, John J. Haley Chairman and Chief Executive Officer Revenue (in billions)
